Citation Nr: 1100114	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  08-05 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1964 to August 1965.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which denied service connection for the above-referenced claim.  

In June 2009, the Veteran testified before the undersigned Acting 
Veterans Law Judge during a Travel Board hearing held at the RO.  
A transcript of that hearing has been associated with the claims 
file.

In August 2009, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for further development and 
adjudicative action.  In a July 2010 Supplemental Statement of 
the Case, the RO/AMC affirmed the determination previously 
entered.  The case was then returned to the Board for further 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  
Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

In the August 2009 Remand, the Board directed the RO/AMC to 
schedule the Veteran for a VA examination to obtain a medical 
opinion as to whether his claimed heart disease was related to 
his active service.  The Board directed the VA examiner to opine 
as to whether it is at least as likely as not that any diagnosed 
heart disorder is the result of an in-service condition or is 
otherwise related to the Veteran's military service.  In 
rendering the opinion, the Board directed the VA examiner to 
acknowledge the Veteran's report of a continuity of 
symptomatology related to his claimed heart condition and the 
documented in-service treatment for related conditions, to 
include chest pains and pneumonia.  If the examiner was unable to 
do so without resort to mere speculation, the Board requested 
that he or she so state and explain why an opinion could not be 
reached.

The Veteran was afforded a VA cardiology examination in January 
2010.  Following the clinical evaluation, the diagnosis was 
single vessel obstructive coronary artery disease.  The examiner 
noted that the Veteran had underlying risk factors for coronary 
artery disease, including age, smoking, hypertension, and 
hyperlipidemia.  He stated that being in the military "might 
have probably" contributed in part to his underlying heart 
disease, but that it is definitely not the primary cause of the 
disorder.  In so opining, the examiner did not discuss or 
acknowledge the Veteran's report of a continuity of 
symptomatology or the documented in-service treatment for related 
conditions.  

While the Veteran has been afforded a VA examination, the Board 
finds the January 2010 VA examination report to be inadequate 
with which to decide the Veteran's claim.  Specifically, the 
January 2010 VA examination report does not give adequate 
consideration to the Veteran's report of a continuity of 
symptomatology with regards to his heart disorder.  Furthermore, 
the examiner did not provide a definitive opinion regarding the 
etiology of the Veteran's heart disease, and instead couched his 
conclusion in speculative terms of a "possible" relationship 
between the Veteran's heart disease and his military service.  
See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. app. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder "may 
or may not exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder or 
any such relationship).  As the January 2010 VA examination did 
not adequately address whether the Veteran's diagnosed heart 
disease was related to his military service, the Board cannot 
find that the essential medical question asked in the August 2009 
remand directives has been answered.  This unanswered question 
requires further iniquiry since the Board cannot make this 
medical determination.  See Colvin v. Derwinski, Vet. App. 171, 
175 (1991).

Moreover, the Board notes that the August 2009 remand conferred 
on the Veteran the right to compliance with the remand orders, as 
a matter of law.  See Stegall v. West, 11. Vet. App. 268, 271 
(1998).  The Board's failure to insure compliance would 
constitute error in this case.  Id.  Thus, in order to comply 
with the Board's previous remand, the RO/AMC is required to 
conduct the development requested by the Board in order for the 
Veteran's claim to be fully and fairly adjudicated. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall arrange for an 
appropriate VA examiner to review the 
Veteran's claims file.  If possible, this 
review should be performed by the same VA 
examiner who conducted the Veteran's January 
2010 VA cardiology examination.

Following the review of the claims file, the 
examiner shall opine whether it is at least 
as likely as not (i.e., probability of 50 
percent or greater) that any diagnosed heart 
disorder is the result of an in-service 
condition or is otherwise related to the 
Veteran's military service.  In offering this 
opinion, the examiner must acknowledge and 
discuss the Veteran's report of continuity of 
symptomatology related to a heart condition 
and the documented in-service treatment for 
related conditions, to include chest pain and 
pneumonia.  

The examiner must provide a comprehensive 
report including a complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusion.  In so doing, the examiner should 
discuss and reconcile any conflicting medical 
evidence or medical opinions of record.

2.  The RO/AMC should then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that no 
other notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further 
adjudication of the Veteran's claim.

3.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  All claims 
remanded by the Board or by the United States Court of Appeals 
for Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


